Citation Nr: 0112838	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  98-00 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether an April 25, 1979, Board of Veterans' Appeals 
decision that denied a service connection claim for a chronic 
nervous disorder was clearly and unmistakably erroneous.

2.  Whether a February 15, 1984, Board of Veterans' Appeals 
decision that determined that new and material evidence had 
not been submitted to reopen a service connection claim for 
schizophrenia was clearly and unmistakably erroneous.

3.  Whether a February 15, 1984, Board decision that 
determined that new and material evidence had not been 
submitted to reopen a service connection claim for a skin 
disorder was clearly and unmistakably erroneous.

4.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a skin disorder.

REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
December 1971.

This appeal arises from an October 1997 rating decision by 
the North Little Rock, Arkansas, Regional Office (RO) that 
determined that new and material evidence had not been 
submitted to reopen a service connection claim  for a skin 
condition.  The case also arises from a May 1999 motion by 
the veteran (and subsequent correspondence from the veteran) 
alleging that there was clear and unmistakable error in two 
decisions by the Board of Veterans' Appeals (Board), the 
first one from April 25, 1979, that denied service connection 
for schizophrenia and the second one from February 15, 1984, 
that determined that new and material evidence had not been 
submitted to reopen the schizophrenia service connection 
claim.  (In April 1999 correspondence, the Board informed the 
veteran that he had to file a new motion seeking revision of 
the prior Board decisions based on clear and unmistakable 
error.  The Board indicated that the promulgation of new 
Department of Veterans Affairs (VA) regulations governing 
clear and unmistakable error claims had superseded remarks 
made in a May 1998 denial of reconsideration by the Chairman 
of the Board indicating that the reconsideration request was 
also to be treated as a motion for revision based on clear 
and unmistakable error.)

Initially, the Board notes that there were questions 
concerning the veteran's representation.  In August 2000, the 
veteran revoked the authority of Kenneth M. Carpenter, Esq., 
to represent him in this matter.  However, subsequent 
correspondence most recently included a December 2000 VA Form 
22a (Appointment of Attorney or Agent as Claimant's 
Representative) that designated Kenneth M. Carpenter, Esq., 
as the representative.  Since the December 2000 form is the 
most recent pronouncement by the veteran on the matter, the 
Board henceforth recognizes Kenneth M. Carpenter, Esq., as 
the veteran's representative in connection with the clear and 
unmistakable error claims.  Nevertheless, the Board wishes to 
point out that it has considered all of the arguments and 
submissions provided by the veteran and each of his 
representatives from throughout these proceedings.

With respect to the schizophrenia claim, from the many 
arguments presented, the Board discerns two central 
contentions: that the April 1979 Board decision was clearly 
and unmistakably erroneous and that the February 1984 Board 
decision was also clearly and unmistakably erroneous.  
Therefore, while the veteran has previously called into 
question "[a]ll the prior VA rating decisions," his 
arguments, as refined and presented in later correspondence 
to the Board, seek revision of the April 1979 and February 
1984 Board decisions.  

Finally on a procedural and administrative note, the first 
part of the caption in this case refers to the veteran's 
claim to reopen the skin disorder service connection claim on 
the basis of new and material evidence while the second part 
of the caption refers to the motion to revise prior decisions 
on the basis of clear and unmistakable error.


FINDINGS OF FACT

1.  In April 1979, the Board denied a claim for service 
connection for a chronic nervous disorder.

2.  Based on the law and evidence of record at the time of 
the April 1979 Board decision, that decision was not clearly 
and unmistakably erroneous.

3.  In February 1984, the Board determined that new and 
material evidence had not been submitted to reopen a service 
connection claim for schizophrenia.

4.  On the basis of evidence added to the record since the 
April 1979 Board decision (and which was therefore of record 
at the time of the Board's February 1984 decision), the 
veteran submitted new and material evidence to reopen the 
schizophrenia service connection claim, and the Board's 
February 1984 decision to the contrary was clearly and 
unmistakably erroneous.

5.  The veteran has alleged that there was clear and 
unmistakable error in a February 1984 Board decision that 
determined that new and material evidence had not been 
presented to reopen a claim for service connection for a skin 
disorder. 

6.  The Board denied service connection for a skin disorder 
in July 1973 and determined that new and material evidence 
had not been submitted to reopen the claim in a subsequent 
decision in February 1984.

7.  The evidence received subsequent to the February 1984 
Board decision that denied service connection for a skin 
disorder is not material to that claim in that it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 25, 1979, Board of Veterans' Appeals decision 
that denied a service connection claim for a chronic nervous 
disorder was not clearly and unmistakably erroneous.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, §§ 3(a), 4 (2000) (to be codified at 
38 U.S.C.A. §§ 5103A, 5107); 38 U.S.C.A. § 7111 (West Supp. 
2000); 38 C.F.R. § 20.1400 et seq. (2000).


2.  The February 15, 1984, Board of Veterans' Appeals 
decision that determined that new and material evidence had 
not been submitted to reopen a service connection claim for 
schizophrenia was clearly and unmistakably erroneous. 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, §§ 3(a), 4 (2000) (to be codified at 
38 U.S.C.A. §§ 5103A, 5107); 38 U.S.C.A. § 7111 (West Supp. 
2000); 38 C.F.R. § 20.1400 et seq. (2000).

3.  The Board's February 1984 decision denying service 
connection for a skin disorder is final.  38 U.S.C.A. § 7105 
(West 1991).

4.  The evidence received subsequent to the Board's February 
1984 decision is not new and material, and the service 
connection claim for a skin disorder is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Claims of clear and unmistakable error
involving service connection claim for schizophrenia

The Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision.  Either the Board or a party to the decision may 
initiate such review.  38 C.F.R. § 20.1400 (2000).  A party 
disagreeing with the Board's denial of a motion for revision 
based on clear and unmistakable error in a prior Board 
decision can appeal that determination to the United States 
Court of Appeals for Veterans Claims (Court).  38 U.S.C.A. § 
7111 (West Supp. 2000); 38 C.F.R. §§ 20.1400, 20.1409(d) 
(2000).

VA has promulgated regulations that define clear and 
unmistakable error.  In pertinent part, the applicable 
regulations provide as follows:
 
§ 20.1403 Rule 1403. What constitutes clear and 
unmistakable error; what does not.

(a) General. Clear and unmistakable 
error is a very specific and rare kind 
of error. It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. Generally either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed. - (1) 
General. Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.

. . .

(c) Errors that constitute clear and 
unmistakable error. To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made. If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error.

(1) Changed diagnosis. A new 
medical diagnosis that 
"corrects" an earlier 
diagnosis considered in the 
Board decision.

(2) Duty to assist. The 
Secretary's' failure to 
fulfill the duty to assist.

(3) Evaluation of evidence. A 
disagreement as to how the 
facts were weighed or 
evaluated.

(e) Change in interpretation. Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

§ 20.1404 Rule 1404. Filing and pleading 
requirements; withdrawal.

. . .

(b) Specific allegations required. The 
motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact 
or law in the Board decision, the legal 
or factual basis for such allegations, 
and why the result would have been 
manifestly different but for the alleged 
error. Non-specific allegations of 
failure to follow regulations or failure 
to give due process, or any other 
general, non specific allegations of 
error, are insufficient to satisfy the 
requirement of the previous sentence. 
Motions which fail to comply with the 
requirements set forth in this paragraph 
shall be denied.

38 C.F.R. §§ 20.1403, 20.1404 (2000).

The Court has discussed the requirements of "clear and 
unmistakable error."  A claim of "clear and unmistakable 
error" requires that there have been an error in the prior 
adjudication of the claim.  Russell v. Principi, 3 Vet. App. 
310, 313 (1992).  Such a claim requires that (1) the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions 
applicable at the time were incorrectly applied; (2) the 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the law and 
record that existed at the time of the prior adjudication in 
question.  Russell, 3 Vet. App. at 313-14.  Either the 
correct facts, as they were known at the time, were not 
before the adjudicator, or the statutory or regulatory 
provisions in effect at the time were incorrectly applied.  
Olson v. Brown, 5 Vet. App. 430, 433 (1993).  "It is the 
kind error, of fact or law, that . . . compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Clear 
and unmistakable error involves more than a claim that 
previous adjudications had improperly weighed and evaluated 
the evidence.  Russell, 3 Vet. App. at 313.  There must be 
some degree of specificity as to what the alleged error is 
and persuasive reasons as to why the result would have been 
manifestly different but for the alleged error.  Fugo, 6 Vet. 
App. at 43-44.

In addition, VA's Office of the General Counsel has issued a 
precedential opinion that holds that the Board's application 
in a prior decision of a regulation that is subsequently 
invalidated does not constitute "obvious error" or "clear 
and unmistakable error" and does not provide a basis for 
reconsideration of that earlier Board decision.  VA Gen. 
Counsel Op. Prec. 25-95 (Dec. 6, 1995); see 38 U.S.C.A. 
§ 7104(c) (West 1991 & West Supp. 2000) (Board is bound in 
its decisions by, inter alia, the precedential opinions of 
VA's General Counsel); 38 C.F.R. § 19.5 (2000) (same).

During the pendency of this case, the United States Congress 
significantly revised the statutory scheme governing the 
filing of claims and applications for benefits and eliminated 
the concept of a well grounded claim while amplifying the 
duty to assist and to notify claimants.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
§§ 3(a), 4 (2000) (to be codified at 38 U.S.C. 
§§ 5103A, 5107) (Veterans Claims Assistance Act).  Generally, 
the recent enactments have eliminated the requirement of a 
"well grounded claim" and have amplified VA's duty to 
assist claimants.  Under the revised section 5107(a), "a 
claimant has the responsibility to present and support a 
claim for benefits under laws administered by the 
Secretary."  The new enactments and revisions to VA's claims 
adjudication process are applicable to pending claims, such 
as the present motion.  See also Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991) (where a law or regulation changes 
during the pendency of a claim, "the version most favorable 
to appellant" applies unless provided otherwise by Congress 
or the Secretary). 

The Court recently discussed the applicability and 
significance of the Veterans Claims Assistance Act.  In 
Holliday v. Principi, __ Vet. App. __, __, U.S. Ct. App. Vet. 
Cl. No. 99-1788, slip op. at 8, 14, 2001 U.S. App. Vet. 
Claims 125, *13 - *14, *33 - *35 (Feb. 22, 2001), the Court 
held that all of the provisions of the Veterans Claims 
Assistance Act were applicable to that case.  The Court also 
remanded the case to VA for application of the provisions of 
the Veterans Claims Assistance Act in the first instance by 
VA and for application of as-of-yet unpromulgated regulatory 
provisions to be implemented by VA.  Id., __ Vet. App. at __, 
slip op. at 13-14, 2001 U.S. App. Vet. Claims at * 33 - *35.  
The Court suggested, in agreement with an argument made by VA 
in connection with that case, that adequate notice under the 
Veterans Claims Assistance Act could include not only notice 
of evidence needed but also notice of the state of the law 
governing a particular claim.  Id. __ Vet. App. at __, slip 
op. at 12-13, 2001 U.S. App. Vet. Claims at * 29 - *30 
(noting VA Secretary's argument with regard to adequate 
notice in case involving clear and unmistakable error).  

In this particular case, in light of the outcome as well as 
the prior discussions of the requirements for claims of clear 
and unmistakable error, the Board finds that it has complied 
with all the provisions of the Veterans Claims Assistance 
Act.  Over the course of this proceeding, the Board has 
notified the veteran of the requirements for claims of clear 
and unmistakable error, (such as the April 1999 letter from 
the Board's Director of Administrative Services that 
discussed and enclosed a copy of new VA regulations governing 
clear and unmistakable error claims).  Indeed, the veteran 
has certainly demonstrated a comprehensive knowledge of the 
laws, regulations, and applicable case law governing such 
clear and unmistakable error claims.  Moreover, this case 
would not entail a remand since the Board has original 
jurisdiction to review a claim of clear and unmistakable 
error in a prior Board decision.

The Board now turns to the evaluation of each of the 
veteran's distinct claims of clear and unmistakable error in 
the two underlying Board decisions regarding service 
connection for schizophrenia.

1.  April 1979 Board decision

The veteran argues that it was clearly and unmistakably 
erroneous for the Board to have decided in April 1979 that 
service connection was not warranted for schizophrenia 
because there was evidence that in-service references to a 
personality disorder were later considered as possibly being 
the early manifestations of paranoid schizophrenia.

At the time of the April 1979 decision, the veteran's service 
medical records had been obtained, as well as a VA 
examination in February 1973 and treatment records from 1977 
that referred to diagnoses of schizophrenia.  The service 
medical records described a personality disorder; the first 
diagnoses of schizophrenia that were of record in the VA 
claims folder at the time of the relevant Board decision are 
from the mid-1970s. 

The record at the time of the April 1979 decision also 
included a November 1977 letter from Dr. H. Louis March, the 
Chief of a VA mental hygiene clinic, and Paul Smits, a social 
worker at a VA mental hygiene clinic.  In that letter, the VA 
psychiatrist and VA social worker stated:

The diagnosis of inadequate personality is not see 
[sic.] at this point in time, as contradictory to 
the present diagnosis of latent schizophrenia 
which is sometimes seen as schizophrenic reaction, 
chronic undifferentiated type.

This letter is subject to interpretation and to weighing 
against the veteran's service medical records.  Indeed, the 
November 1977 letter explicitly stated that veteran's current 
diagnosis contradicted the in-service diagnoses; but the 
November 1977 letter did not clearly state that the 
subsequent diagnosis of schizophrenia was in fact the correct 
diagnosis of the in-service manifestations or a progression 
thereof.  Absent such unambiguous clarity on this point, the 
Board cannot say that any error regarding this document was 
undebatable and that such an error would have manifestly 
changed the outcome had it not been made.

The evidence before the Board at the time of its decision in 
April 1979 also included the observations of three VA 
psychiatrists from November 1977.  That opinion was prepared 
in response to a request from the RO to ascertain "whether 
or not veteran's currently diagnosed condition represents a 
progression of the earlier diagnosis of a personality 
disorder."  The board of psychiatrists concluded:

Whatever the psychiatric condition of this 
individual has been as a personality disturbance 
during the service, and very likely schizoid if 
any; the insidious and progressive course of his 
illness, plus the presenting symptomatology 
observed during this hospitalization and evaluated 
by two Staff Psychiatrists, supports rather the 
diagnosis of a psychotic condition in 
schizophrenic manner.

Again, this November 1977 opinion from three VA psychiatrists 
is not necessarily clear as to the etiology of the veteran's 
then-diagnosed schizophrenia or its relation to the in-
service personality disorder.  While the three psychiatrists 
remarked that the nature of his current condition was 
"insidious and progressive," they did not state clearly 
whether the schizophrenia was actually manifested during 
service or within one year thereafter.  Moreover, while the 
opinion also states "[w]hatever the psychiatric condition of 
this individual has been as a personality disturbance during 
the service," again, the psychiatrists did not clearly state 
that the in-service diagnoses were either incorrect or 
somehow related to the 1977 diagnosis of schizophrenia.  
Accompanying VA treatment and evaluation records from October 
and November 1977 also noted that the veteran's statements 
that his VA therapist had questioned the in-service 
diagnosis, but the treatment records, while diagnosing 
schizophrenia at that time, did not specifically question the 
in-service diagnosis or otherwise provide a link between any 
in-service diagnosis and the current diagnosis.  Thus, again, 
absent such unambiguous clarity on this point, the Board 
cannot say that any error regarding these documents was 
undebatable and that such an error would have manifestly 
changed the outcome had it not been made.

The late December 1971 VA treatment record that diagnoses 
paranoid schizophrenia within the one-year presumptive 
period, see 38 C.F.R. § 3.309(a) (2000), was not associated 
with the claims folder at the time of the April 1979 Board 
decision.  In 1992, the United States Court of Appeals for 
Veterans Claims formulated the rule that ascribed 
constructive notice to VA of documents within VA's 
possession.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  However, the constructive notice rule was not 
applicable in April 1979 at the time that the Board rendered 
its decision.  Therefore, there is no basis for finding clear 
and unmistakable error in the April 1979 Board decision on 
the basis of the constructive notice rule.  See Damrel v. 
Brown, 6 Vet. App. 242, 246 (1994) (since clear and 
unmistakable error is based in part on the law existing at 
the time of a decision, constructive notice rule of Bell did 
not exist at time of particular decision).

The Board accordingly finds no basis for clear and 
unmistakable error in the Board's April 1979 decision on the 
basis of the law and record at the time of that decision.

2.  February 1984 Board decision

In the February 1984 decision, the Board found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for schizophrenia.  

The Board first considers the laws and regulations in effect 
at the time of the February 1984 Board decision that governed 
the reopening of previously and finally disallowed claims.  
Olson, 5 Vet. App. at 433.  Under the then-applicable 
provisions, prior, final decisions were to be reconsidered on 
the submission of new and material evidence.  38 C.F.R. 
§ 3.156(b) (1984).  (In 1990, VA promulgated regulations 
defining the meaning of "new and material evidence."  55 
Fed. Reg. 20148 (May 15, 1990) (codified at 38 C.F.R. 
§ 3.156(a)).  The subsequent decision of the United States 
Court of Appeals for the Federal Circuit in Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998) does not implicate the 
regulation that was in effect at the time of the 1984 Board 
decision.)

The veteran contends that he had submitted three items of new 
and material evidence in connection with the adjudication 
that resulted in the February 1984 Board decision.  First, he 
refers to a late December 1971 VA medical record.  Second, he 
discusses a February 1982 treatment record prepared by Dr. 
Harold H. Smith, Jr.  Third, he points to a November 1982 
treatment record prepared by Dr. T. J. Machler.  

In the December 1971 treatment record, which was clearly 
labeled as a VA document, the diagnosis for the veteran was 
paranoid schizophrenia, and the veteran was considered to be 
not mentally competent.  Indeed, it was recommended that the 
veteran be hospitalized.  

In February 1982, a private psychologist reviewed various of 
the veteran's treatment and service medical records, and he 
concluded:  "Given his prior VA hospitalizations and 
diagnoses of Schizophrenia, the qualitative descriptions of 
his thoughts and behavior while in the Air Force, it appears 
that his symptoms while he was in the Air Force most likely 
reflected early evidence of a developing schizophrenic 
process."  

In Dr. Machler's treatment record, the private physician 
recounted the veteran's history of psychiatric problems, 
treatment, and hospitalization.  The physician also relayed 
the veteran's statement that he believed the onset of his 
psychiatric problems to have been during his active service.  

In its February 1984 decision that determined that new and 
material evidence had not been submitted to reopen the 
schizophrenia service connection claim, the Board reviewed 
the evidence of record, including the items referred to by 
the veteran.  In pertinent part, the Board mentioned the 
December 1971 treatment record but raised concerns about the 
uncertain identity of the VA physician who had prepared the 
document or the identity of the VA medical facility whence 
the document originated.  The Board concluded, however, that 
the evidence submitted after the April 1979 Board decision 
was not of "sufficient probative value as to whether or not 
schizophrenia was present during service or manifested to a 
degree of 10 percent or more disabling during the first post 
service year to warrant a reversal of the prior denial on the 
basis of new and material evidence."  

Upon reviewing the three items, the Board finds that the 
failure to recognize at least two of the items (the December 
1971 and February 1982 records) as new and material evidence 
was clear and unmistakable error.  The items specifically 
pertained to the correct diagnosis for in-service psychiatric 
manifestations, see 38 C.F.R. § 3.303(d) (2000) (same 
regulation as in 1984; discussing post-service initial 
diagnoses of diseases), and to a diagnosis of paranoid 
schizophrenia within one year after separation from active 
service.  See 38 C.F.R. § 3.309(a) (2000) (same regulation as 
in 1984, in pertinent part).  By the very terms of the 
rationale set forth by the Board in its February 1984 
decision, the three items were probative as to the incurrence 
of schizophrenia during active service or to its 
manifestation within one year after service.  It was clear 
and unmistakable error for the Board to hold otherwise.  The 
Board was required to reopen the schizophrenia service 
connection claim and to consider the veteran's claim on the 
basis of all the evidence of record.

Accordingly, the result of today's finding that the February 
1984 Board decision was clearly and unmistakably erroneous in 
effect serves to reopen the schizophrenia service connection 
claim.  The appropriate adjudicative actions to be taken at 
this time are the subject of the REMAND portion of this 
decision.



B.  Clear and unmistakable error in February 1984
Board decision regarding skin condition service connection 
claim

In correspondence associated with the effort to reopen the 
skin condition service connection claim, the veteran has also 
argued that there was clear and unmistakable error in a 
February 1984 Board decision that determined that new and 
material evidence had not been submitted to reopen the skin 
condition claim.  Additional development is required with  
regard to this claim before further disposition of this 
claim.  Since the Board possesses original jurisdiction over 
claims of clear and unmistakable error, see 38 U.S.C.A. § 
7111 (West Supp. 2000); 38 C.F.R. §§ 20.1400, 20.1409(d) 
(2000), the Board will address the additional development 
that is required and will defer a decision pending the 
receipt of a response from the veteran on this claim.  While 
there may be some repetition here of the principles and 
governing provisions, the Board will reprise them where 
necessary.

During the pendency of the veteran's claim of clear and 
unmistakable error in the February 1984 Board decision 
determining that new and material evidence had not been 
submitted to reopen the skin condition service connection 
claim, the United States Congress significantly revised the 
statutory scheme governing the filing of claims and 
applications for benefits and eliminated the concept of a 
well grounded claim while amplifying the duty to assist and 
to notify claimants.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, §§ 3(a), 4 (2000) 
(to be codified at 38 U.S.C. §§ 5103A, 5107) (Veterans Claims 
Assistance Act).  The sum total of the recent enactments is 
that the requirement of a "well grounded claim" has been 
eliminated and VA's duty to assist has been amplified.  Under 
the revised section 5107(a), "a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary."  The new 
enactments and revisions to VA's claims adjudication process 
are applicable to pending claims, such as the present motion.  
See also Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(where a law or regulation changes during the pendency of a 
claim, "the version most favorable to appellant" applies 
unless provided otherwise by Congress or the Secretary). 

The United States Court of Appeals for Veterans Claims 
(Court) recently discussed the applicability and significance 
of the Veterans Claims Assistance Act.  In Holliday v. 
Principi, __ Vet. App. __, __, U.S. Ct. App. Vet. Cl. No. 99-
1788, slip op. at 8, 14, 2001 U.S. App. Vet. Claims 125, *13 
- *14, *33 - *35 (Feb. 22, 2001), the Court held that all of 
the provisions of the Veterans Claims Assistance Act were 
applicable to that case.  The Court also remanded the case to 
VA for application of the provisions of the Veterans Claims 
Assistance Act in the first instance by VA and for 
application of as-of-yet unpromulgated regulatory provisions 
to be implemented by VA.  Id., __ Vet. App. at __, slip op. 
at 13-14, 2001 U.S. App. Vet. Claims at * 33 - *35.  The 
Court suggested, in agreement with an argument made by VA in 
connection with that case, that adequate notice under the 
Veterans Claims Assistance Act could include not only notice 
of evidence needed but also notice of the state of the law 
governing a particular claim.  Id. __ Vet. App. at __, slip 
op. at 12-13, 2001 U.S. App. Vet. Claims at * 29 - *30 
(noting VA Secretary's argument with regard to adequate 
notice in cases involving clear and unmistakable error).  

The statements of the Court regarding notice and assistance 
under the Veterans Claims Assistance Act appear to conflict 
with language in 38 C.F.R. § 20.1411 (2000) that exempts 
clear and unmistakable error claims from the requirements of 
38 U.S.C.A. § 5103(a) and § 5107(a).  However, neither the 
Secretary nor the Court has yet had the opportunity to 
reconcile this apparent conflict between 38 C.F.R. § 20.1411 
and the Veterans Claims Assistance Act, which the Court 
deemed was applicable to all claims in Holliday, supra.  
Accordingly, on this particular matter, the Board will err on 
the side of caution and will provide the veteran with all of 
the necessary information and notice relating to this clear 
and unmistakable error claim.  (While the Board has 
previously mentioned and quoted various passages from the 
provisions that follow, to simplify matters and to ensure 
that the veteran is afforded the utmost notice, the Board 
will reprise all pertinent provisions and discussions of the 
case law.)

VA has promulgated regulations that define clear and 
unmistakable error.  In pertinent part, the applicable 
regulations provide as follows:
 
§ 20.1403 Rule 1403. What constitutes clear and 
unmistakable error; what does not.

(a) General. Clear and unmistakable 
error is a very specific and rare kind 
of error.  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed. - (1) 
General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.

. . .

(c) Errors that constitute clear and 
unmistakable error. To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made. If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error.

(1) Changed diagnosis. A new 
medical diagnosis that 
"corrects" an earlier 
diagnosis considered in the 
Board decision.

(2) Duty to assist. The 
Secretary's' failure to 
fulfill the duty to assist.

(3) Evaluation of evidence. A 
disagreement as to how the 
facts were weighed or 
evaluated.

(e) Change in interpretation. Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

§ 20.1404 Rule 1404. Filing and pleading 
requirements; withdrawal.

. . .

(b) Specific allegations required. The 
motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact 
or law in the Board decision, the legal 
or factual basis for such allegations, 
and why the result would have been 
manifestly different but for the alleged 
error. Non-specific allegations of 
failure to follow regulations or failure 
to give due process, or any other 
general, non specific allegations of 
error, are insufficient to satisfy the 
requirement of the previous sentence. 
Motions which fail to comply with the 
requirements set forth in this paragraph 
shall be denied.

38 C.F.R. §§ 20.1403, 20.1404 (2000).

The Court has also addressed the requirements of "clear and 
unmistakable error."  A claim of "clear and unmistakable 
error" requires that there have been an error in the prior 
adjudication of the claim.  Russell v. Principi, 3 Vet. App. 
310, 313 (1992).  Such a claim requires that (1) the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions 
applicable at the time were incorrectly applied; (2) the 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the law and 
record that existed at the time of the prior adjudication in 
question.  Russell, 3 Vet. App. at 313-14.  Either the 
correct facts, as they were known at the time, were not 
before the adjudicator, or the statutory or regulatory 
provisions in effect at the time were incorrectly applied.  
Olson v. Brown, 5 Vet. App. 430, 433 (1993).  "It is the 
kind error, of fact or law, that . . . compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Clear 
and unmistakable error involves more than a claim that 
previous adjudications had improperly weighed and evaluated 
the evidence.  Russell, 3 Vet. App. at 313.  There must be 
some degree of specificity as to what the alleged error is 
and persuasive reasons as to why the result would have been 
manifestly different but for the alleged error.  Fugo, 6 Vet. 
App. at 43-44.

In a November 1993 letter, the veteran wrote as follows:  
"Please be advised that in the claimant's position he feels 
that credible evidence has been presented, just not 
adequately weighed or reviewed in a positive arena."  The 
Board notes that the definition of clear and unmistakable 
error specifically states that arguments about the weighing 
or evaluation of evidence do not give rise to clear and 
unmistakable error.  38 C.F.R. § 20.1403(d)(3) (2000).  

The veteran will be afforded an opportunity to present his 
arguments in light of the provisions pertaining to clear and 
unmistakable error.  The veteran must specify what error was 
made in the Board's February 1984 decision regarding the skin 
condition claim "which, had it not been made, would have 
manifestly changed the outcome when it was made."  38 C.F.R. 
§ 20.1403(c) (2000).  He must also set forth why it is 
"absolutely clear that a different result would have 
ensued."  Ibid.  The veteran must describe how either the 
correct facts, as they were known at the time, were not 
before the Board, or how the statutory and regulatory 
provisions extant at the time were incorrectly applied.  He 
must point to the specific evidence that was of record at the 
time of the February 1984 Board decision that supports his 
argument of clear and unmistakable error.  He must also 
specify the error in the February 1984 Board decision, which 
must be of the type of error defined by the above-quoted 
regulations.

The veteran is allowed a period of 60 days to file a brief or 
argument in answer to this motion.  38 C.F.R. § 20.1407 
(2000).  The failure to respond will not affect the finality 
of the Board's decision on this motion.  Ibid.

C. Claim to reopen skin disorder service connection claim

The Board previously and finally disallowed the veteran's 
claim for service connection for a skin condition in 
decisions in July 1973 and in February 1984.  Prior, final 
decisions may not be reopened absent the submission of new 
and material evidence warranting revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. § 3.156(a) (2000).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must find that new and material 
evidence has been presented.  See Barnett v. Brown, 83 F. 3d 
1380, 1383 (Fed. Cir. 1996).

In Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), the 
Federal Circuit invalidated the definition of "new and 
material evidence" adopted by the United States Court of 
Appeals for Veterans Claims (Court).  The Federal Circuit 
held that the correct legal standard that is applied to 
reopening claims is the standard set forth in 38 C.F.R. 
§ 3.156(a).  That regulation states that, in order for new 
evidence to be material, the new evidence should "bear[ ] 
directly and substantially upon the specific matter under 
consideration . . . [and must be] so significant that it must 
be considered in order to fairly decide the merits of the 
claim."

In this particular case, the veteran concedes that he has 
submitted only documents that were previously of record, that 
is, a statement from a family physician who had treated the 
veteran prior to his entry into active service and who had 
not found any skin rashes prior to service.  This evidence 
was previously of record and therefore, it cannot be deemed 
new evidence.  Additionally, two lay statements (one from the 
veteran's wife and another from an acquaintance) were 
previously of record as well, and they are not new evidence.

The evidence submitted by the veteran in connection with his 
effort to reopen the skin disorder service connection claim 
also includes various letters from the veteran, such as a 
September 1994 letter in which he recollected having been 
sent to a hospital during active service in either March or 
April of 1970 for a skin rash thought to be measles.  The 
veteran's statements are repetitive of earlier statements 
made in connection with prior adjudications of this claim.

Therefore, new and material evidence has not been submitted 
to reopen the veteran's skin disorder service connection 
claim.

As noted previously, the scheme for adjudicating claims has 
been recently revised by the enactment of the Veterans Claims 
Assistance Act.  For the sake of avoiding repetition, the 
Board refers to the discussion of the new law in section A of 
this decision.  VA has an obligation to notify a claimant of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has an obligation to assist a 
claimant in obtaining the evidence necessary to substantiate 
a claim.  

With regard to this particular claim, VA has provided the 
veteran with adequate notice of the state of the law 
regarding reopening of previously and finally disallowed 
claims and has notified the veteran of the types of evidence 
that would be required in connection with his attempt to 
reopen the skin condition claim.  Notably, in April 1994, the 
RO informed the veteran of the regulatory requirement 
governing reopening of claims, see 38 C.F.R. § 3.156(a), and 
described what evidence would be helpful in connection with 
the claim.  Finally, the veteran has not referred to any 
evidence that has not yet been obtained that would serve to 
reopen the skin disorder service connection claim.

Thus, a remand to the RO solely to inform the veteran of the 
provisions of the Veterans Claims Assistance Act would serve 
no useful purpose.  See 38 U.S.C.A. § 7261(b) (West 1991); 
38 C.F.R. § 20.1102 (2000); see Thompson v. Gober, 14 Vet. 
App. 187, 190 (2000) (Holdaway, J., dissenting) (noting that 
cases from the United States Court of Appeals for the Federal 
Circuit had not necessarily eliminated the rule of 
prejudicial error under 38 U.S.C.A. § 7261(b)); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991)  cf. Nolen v. Gober, 
222 F.3d 1356, 1361 (Fed. Cir. 2000) (noting that rule of 
harmless error had no application under the rules of that 
particular case); Winters v. Gober, 219 F.3d 1375, 1380 (Fed. 
Cir. 2000) (noting that rule of harmless error could not be 
invoked to allow the Court to determine matter that is 
assigned to VA for initial determination).  Any error in not 
remanding the case for notice of only the provisions of the 
Veterans Claims Assistance Act does not affect the merits of 
the claim or the substantive rights of the veteran.  See 
38 C.F.R. § 20.1102.


ORDER

The motion to revise on the basis of clear and unmistakable 
error the April 1979 Board decision that denied service 
connection for a chronic nervous disorder is denied.  The 
motion to revise on the basis of clear and unmistakable error 
the Board's February 1984 decision that determined that new 
and material evidence had not been submitted to reopen a 
service connection claim for schizophrenia is granted.  
Reopening of the claim for service connection for a skin 
disorder is denied.  Action on the motion to revise the 
Board's February 1984 decision that determined that new and 
material evidence had not been submitted to reopen the skin 
disorder service connection claim is deferred pending a 
response from the veteran.


REMAND

In view of the Board's decision, supra, that the February 
1984 Board decision that did not reopen the schizophrenia 
service connection claim was clearly and unmistakably 
erroneous, the Board must now fashion the appropriate remedy.  

As previously discussed, the enactment of the Veterans Claims 
Assistance Act imposes certain obligations to inform and to 
assist claimants.  Therefore, the Board must remand the case 
to the RO for adjudication of his now reopened claim for 
service connection for schizophrenia in order to afford the 
veteran with all the due process and procedural protections 
to which he is entitled under law.  On remand, the RO must 
review all of the evidence of record.  The Board emphasizes 
that this evidence includes not only the veteran's service 
medical records, but also various post-service medical 
records discussing the continued viability of the in-service 
diagnosis of a personality disorder and the relationship of 
the veteran's current schizophrenia to in-service symptoms 
and treatment.

To ensure full compliance with all obligations to assist the 
veteran and with all due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must readjudicate this claim 
under the provisions set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, 
§§ 2, 3(a), 4 (2000) (to be codified at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107).  
In particular, the RO should ensure 
that the new notification requirements 
and development procedures contained in 
sections 2, 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in 
the law, the RO should refer to any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including final regulations and General 
Counsel precedent opinions.  Any 
binding and pertinent court decisions 
should also be considered.  

2.  Pursuant to the provisions of the 
Veterans Claims Assistance Act, the RO 
must provide the appellant with the 
appropriate notice of all statutory and 
regulatory provisions relating to the 
claim, including those laws and 
regulations pertaining to the newly 
enacted Veterans Claims Assistance Act 
and to claims for service connection, 
along with any particularized discussion 
of claims involving psychiatric 
disorders. 

3.  Following completion of the above 
development, the RO must review the 
entire evidentiary record in order to 
determine whether the claim for service 
connection for schizophrenia may be 
granted.  If the decision remains 
adverse to the claimant, the claimant 
and his representative must be 
furnished with a supplemental statement 
of the case.  The case should 
thereafter be returned to the Board for 
further review, as appropriate.

Upon remand, as noted, the veteran will be free to submit 
additional evidence.  See 38 C.F.R. § 3.103(a) (2000); 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992).  The Board notes that a 
remand "confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet. App. 268, 272 (1998).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board or by the Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 



